Name: Commission Regulation (EC) No 3340/94 of 30 December 1994 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/80 Official Journal of the European Communities 31 . 12. 94 COMMISSION REGULATION (EC) No 3340/94 of 30 December 1994 fixing the agricultural conversion rates part to fix a new agricultural conversion rate for the Greek drachma and Spanish peseta ; Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 3528/93 (2), and in particular Article 3 (1 ) thereof, Having regard to Council Regulation (EC) No 3311 /94 of 20 December 1 994 extending by one month the applica ­ tion of the agrimonetary arrangements in force on 31 December 1994 and fixing the agricultural conversion rates for the new Member States (3), and in particular Article 2 thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 3131 /94 (4) ; whereas agricultural conversion rates for the Finnish mark, the Austrian schilling and the Swedish krona must be fixed from the date of the entry into force of the Act of Acces ­ sion of the new Member States concerned, in accordance with the rules laid down in Regulation (EC) No 3311 /94 ; Whereas Article 4 of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; whereas, notwithstanding that Article 4, Article 4a of that Regulation applies until 31 December 1994 ; whereas Regulation (EC) No 3311 /94 extends these provisions until 31 January 1995 ; Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (*), as amended by Regulation (EC) No 547/94 (6) ; Whereas, as a consequence of the exchange rates recorded during the reference period 21 to 30 December 1994, it is necessary of the one past to fix the limits referred to in paragraphs 1 and 3 of Article 4a of Regulation (EEC) No 3813/92 at + 4,006 and  0,994 and of the other Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Article 3 Regulation (EC) No 3131 /94 is hereby repealed. (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993, p. 32. (3) See page 1 of this Official Journal . O OJ No L 330, 21 . 12. 1994, p. 55. O OJ No L 108, 1 . 5. 1993, p. 106. 0 OJ No L 69, 12. 3 . 1994, p. 1 . Article 4 This Regulation shall enter into force on 1 January 1995. 31 . 12. 94 Official Journal of the European Communities No L 350/81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 493070 Belgian and Luxembourg francs 934812 Danish kroner 23541 8 German marks 354,617 Greek drachmas 239331 Portuguese escudos 7,98191 French francs 7,02071 Finnish marks 2,65256 Dutch guilders 0,976426 Irish punt 2 383,42 Italian lire 16,5658 Austrian schillings 193,683 Spanish pesetas 10,9857 Swedish Kroner 0,953575 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 47,4106 Belgian and ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 340,978 Greek drachmas 369393 Greek drachmas 230,126 Portuguese escudos 249303 Portuguese escudos 7,67491 French francs 831449 French francs 6,75068 Finnish marks 731324 Finnish marks 2,55054 Dutch guilders 2,76308 Dutch guilders 0,938871 Irish punt 1,01711 Irish punt 2 291,75 Italian lire 2 482,73 Italian lire 15,9287 Austrian schillings 17,2560 Austrian schillings 186,234 Spanish pesetas 201,753 Spanish pesetas 10,5632 Swedish Kroner 11,4434 Swedish Kroner 0,916899 Pound sterling 0,993307 Pound sterling